Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a fiber optic assembly comprising: a ferrule push; a fiber optic ferrule positioned forward of the ferrule push within a pulling grip having a plurality of optical fibers supported by the ferrule; and a cover coupled to the fiber optic ferrule and the ferrule push and including a sleeve extending lengthwise between opposed front and rear ends, the sleeve defining a lengthwise-extending opening that opens through the rear end for receiving at least a portion of the fiber optic fiber optic ferrule and the ferrule push, the sleeve having a top side and an opposing bottom side, and two side walls extending between the top side and the bottom side and along at least a portion of the sleeve, wherein the fiber optic ferrule and the ferrule push are held together inside the pulling grip by the cover.
 , classified in G02B 6/3831.
II. Claim 9-20, drawn to a cover for a fiber optic ferrule and ferrule push comprising: a sleeve extending lengthwise between opposed front and rear ends, said sleeve defining a lengthwise-extending opening that opens through the rear end for receiving at least a portion of the fiber optic ferrule and the ferrule push; the sleeve having a top side and an opposing bottom side, and two side walls extending between the top side and the bottom side and along at least a portion of the sleeve; a cutout in each of the two side walls, the cutout extending from the rear end towards the front end; and a receiver in the top side engaged with the ferrule push, classified in G02B 6/3882.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I can be practiced without the cutout portion of the cover for example and only through the engagement of the projections between the ferrule receiver and the cover.  The subcombination has separate utility such as a cover used in covering a fiber optic storage for storing optical fiber for example.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species as depicted in the drawings and specified in the specification:

Applicant to elect one of the following assemblies that is directly related to the elected invention cited above:
A1) assembly of Figs. 1 and related figures OR  
A2) assembly of Fig.10 and related figures


Applicant also to elect one of the following covers:
B1) Cover 10  Or   
 B2) Cover 210  Or  
 B3) Cover 310 Or  
 B4) Cover 410  Or  
  
The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures and/or specified in the specification disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 20 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883